DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 02 February 2021, which has been entered and made of record.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because of the new grounds of rejection introduced in this Office Action.
Applicant's arguments with respect to the claim interpretation under 35 U.S.C. 112(f) have been considered and are (at least in part) persuasive.  Specifically, the Examiner finds that the following limitations do not contain a generic placeholder word such as described in MPEP 2181 I.A., paragraph 1, and therefore they do not invoke 35 U.S.C. 112(f): "an interpupillary distance (IPD) detector," "a correlator," "an IPD compensation factor calculator," "an IPD compensator," and "a pitch angle detector."  However, the following limitations contain one of the generic placeholders described in MPEP 2181 I.A., paragraph 1 (e.g. "device," "system," etc.) modified by functional language and without reciting sufficient structure, and therefore they invoke 35 U.S.C. 112(f): "a head movement detector device," "a storing system," "an augmented reality system," and "a viewing calibration system."
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a head movement detector device," "a storing system," "an augmented reality system," and "a viewing calibration system."
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Objections
The claims are objected to because of the following informalities:  Claims 1, 2, 4, 5, 9-11, 13, 14, 16, and 17 recite "a head movement detector device," "head movement device," or "head movement detector" which should be updated for consistency.  Claim 10 recites "IPD" in line 3, but the abbreviation is not previously defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji et al. (US 2004/0174496; hereinafter "Ji").
Regarding claim 1, Ji discloses A viewing system comprising: an interpupillary distance (IPD) detector that is positionable to detect an IPD of a user and generate IPD data that includes a plurality of IPD values ("pupil tracking experiments … The parameters in FIGS. 8A-8C, as measured in the image plane 12 of FIG. 1, are defined as follows: "distance" denotes an inter-pupil distance," para. 52); a head movement detector device that generates head movement data that includes a plurality of head positions based on movement of a head of the user ("the subject is facing frontwise … rightward … leftward," para. 52); a correlator connected to the IPD detector and the head movement detection device to generate a correlation between the IPD data and the head movement data such that different head positions have different associated respective IPD compensation factors ("An analysis of the face orientation experimental data … shows that there exists a direct correlation between three-dimensional face pose (i.e., face orientation) and properties such as pupil size, inter-pupil distance … the inter-pupil distance decreases as the face rotates away from the frontal direction," paras. 53-54); and a storing system connected to the correlator to store the correlation ("The mapping of the present invention exploits the relationships between face orientation and the above-mentioned pupil parameters," para. 59).
Regarding claim 8, Ji discloses an IPD compensation factor calculator that calculates an IPD compensation factor based on the correlation ("The mapping of the present invention exploits the relationships between face orientation and the above-mentioned pupil parameters," para. 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Zhu et al. (US 2019/0101758 ; hereinafter "Zhu").
Regarding claim 2, Ji does not disclose an apparatus frame securable to a head of the user, the IPD detector and head movement device being secured to the apparatus frame.
In the same art of IPD detection, Zhu teaches an apparatus frame securable to a head of the user, the IPD detector and head movement device being secured to the apparatus frame ("head-mounted," para. 1; "the interpupil distance is calculated by … eye-facing cameras," para. 128; "sensors 120/130 also include … cameras, gyroscopes, accelerometers," para. 47).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Zhu to Ji.  The motivation would have been to increase convenience and portability.
Regarding claim 3, the combination of Ji and Zhu renders obvious wherein the IPD detector is a camera with a field of capture oriented towards eyes of the user ("eye-facing cameras," Zhu, para. 128; see claim 2 for motivation).
Regarding claim 4, the combination of Ji and Zhu renders obvious wherein the head movement detector includes one or more accelerometers, gyroscopes, inertial measurement units (IMU's) or cameras ("cameras, gyroscopes, accelerometers," Zhu, para. 47; see claim 2 for motivation).
Regarding claim 5, the combination of Ji and Zhu renders obvious wherein the head movement detector determines a least one of rotation and position of the head of the user ("the subject is facing frontwise … rightward … leftward," Ji, para. 52).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Zhu, and further in view of Russell et al. (US 2015/0253651; hereinafter "Russell").
Regarding claim 6, the combination of Ji and Zhu does not disclose a mouth bit interface for the user to bite on to fixedly attach the apparatus frame to the head of the user.
In the same art of head-mounted systems, Russell teaches a mouth bit interface for the user to bite on to fixedly attach the apparatus frame to the head of the user ("a camera mount for action sports and related photography and videography wherein the mount is configured to be held with the mouth of a user," para. 3).

Regarding claim 7, the combination of Ji, Zhu, and Russell discloses wherein the user can accelerate their head while the IPD data is collected (e.g. holding the apparatus in one's mouth would allow for head acceleration).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani (US 2012/0113235).
Regarding claim 10, Shintani discloses A viewing system ("viewing 3D video content," para. 3), comprising: an system that generates a visual presentation to a user based at least in part on an IPD of the user ("the perception of 3D content is related to … interpupillary distance, or the distance between the viewer's eyes," para. 13); a head movement detector device that is positioned to generate head movement data based on movement of a head of the user ("continuously monitor and determine an amount of tilt associated with the viewer's present viewing state," para. 49); an IPD compensation factor calculator connected to the head movement detector and operable to calculate a select IPD compensation factor based on the head movement data such that different head positions have different associated respective IPD compensation factors; and an IPD compensator that adjusts the visual presentation based on the select IPD compensation factor ("the horizontal component for a 30° head tilt would yield about one half of the user's interocular distance, the sine of 30°. Due to the reduced interocular spacing, parallax in the images is similarly reduced by about half. Thus, the perceived disparity is also reduced to compensate for tilt," para. 77).
Shintani does not disclose that the system is an augmented reality system.

Regarding claim 11, Shintani renders obvious wherein the head movement detector includes a pitch angle detector that detects pitch angle of a head of the user, wherein the IPD compensation factor is dependent on the pitch angle by the pitch angle detector ("The tilt sensor may include an accelerometer, such as a triple-axis accelerometer, or a gyroscope (gyro). In this regard, the tilt sensor can be attached to, or embedded within, the 3D glasses. The 3D glasses comprising a tilt sensor are therefore adapted to determine an orientation," para. 44).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Stafford (US 2014/0274391).
Regarding claim 12, Shintani does not disclose a viewing calibration system that guides the user through a series of viewing exercises to determine one or more IPD compensation factors.
In the same art of determining an IPD compensation factor, Stafford teaches a viewing calibration system that guides the user through a series of viewing exercises to determine one or more IPD compensation factors ("The calibration process may be implemented using a simple calibration screen … the user can align colored objects until their color appears correct to the user prior to proper usage. Different forms of optical distortion correction can be applied based on the user's digital IPD selection, and a correct image can be shown to the user," para. 25).
.

Allowable Subject Matter
Claims 9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9:  In the context of the claim 1 viewing device having the claimed IPD detector, head movement detector, correlator, and storing system for storing the output of the correlator, the known prior art does not teach the claimed augmented reality system, IPD compensation factor calculator, and IPD compensator.
Regarding claim 13:  In the context of the claim 10 viewing system having the claimed head movement detector, IPD compensation factor calculator, and IPD compensator, the known prior art does not teach the claimed IPD detector, correlator, and storing system for storing the output of the correlator.  Claims 14-19 depend on claim 13.
While the known prior art references teach the various claim limitations when considered independently, it would not have been obvious to combine the known prior art references in such a way as to teach all of the interdependent limitations contained in claims 9 and 13 (including the limitations of their parent claims).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYAN MCCULLEY/Primary Examiner, Art Unit 2611